Title: From George Washington to Major General John Sullivan, 14 August 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Camp Bucks County [Pa.] 14th Augt 1777

I this Morning recd yours of the 12th at the same time one from Genl Borre, by which I find Major Mullen’s Behaviour has been so exceptionable that no concessions can make any amends. I am therefore obliged to confirm the Sentence of the Court Martial.
Upon a supposition that the Enemy had gone to the Eastward, I was upon my march further Northward, but an Express overtook me at this place, with an account that they were seen upon the 7th instant off Sinepuxent between the Capes of Delaware and Chesapeak bearing to the Southward. They were seen again upon the 8th nearly in the same situation. Upon this Advice I have halted till I hear something further. In mine to you of the 10th you were directed to issue orders to the

Paymasters of your division to come on with their Abstracts ready certified that they might be paid off to the last of July. The Gentleman who wrote the letter mistook my meaning and I signed it in a hurry. My meaning was that the Troops should be paid off for the Month of June, and that the Abstracts for the Month of July should be lodged with the Paymasr General, there to remain till General Orders directed the July pay to be called for. You will therefore please to let the Paymasters know how the matter stands. I shall give the Adjutant General orders to let you know when the pay for the Month of July is to be drawn. I am Dear Sir Yr most obt Servt

Go: Washington

